DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 30 (second claim 30) and 31 should be renumbered 31 and 32.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29 and 30 (first claim 30) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claims 29 and 30 (first claim 30) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 recites the limitations "the expanded position" and “the compressed position” in line 2 and claim 30 recites the limitation “the expanded position” in line 2.  There is insufficient antecedent basis for these limitations in these claims.  For examination purposes, the Examiner is interpreting “the expanded position” and “the compressed position” in claim 29 as “an expanded position” and “a compressed position.”
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 recites the limitation “the compressed position” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner is interpreting “the compressed position” as “a compressed position.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 24, and 30 (second claim 30) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moskowitz et al. (US 2011/0125269 A1).
Claim 1. Moskowitz et al. disclose a spinal implant, comprising: a body (hinges 502 and 504) having an anterior surface (surface facing toward the spine), a posterior surface (surface facing away from the spine), a superior surface (surface facing the superior vertebrae), and an inferior surface (surface facing the inferior vertebrae), the body being positionable with respect to a vertebra on which a laminectomy has been performed in an installed position in which a first terminal end surface (surface of hinge 502 that contacts bone and receives screws 22) of the body receives at least a portion of a first cut lamina end of the vertebra and a second, opposite terminal end surface (surface of hinge 504 that contacts bone and receives screws 22) of the body receives at least a portion of a second, opposite cut lamina end of the vertebra such that the body spans across the first and second cut lamina ends of the vertebra; a first bone 
Claim 2. Moskowitz et al. disclose at least one mating feature (other hole in hinge 502 that receives screw 22 and other hole in hinge 504 that receives screw 22) formed in the body to which a receiver head can be selectively coupled (Figs. 8A-8D). 
Claim 4. Moskowitz et al. disclose wherein the at least one mating feature comprises first and second lateral mating features (other hole in hinge 502 that receives screw 22 and other hole in hinge 504 that receives screw 22) positioned laterally offset from a central superior-inferior axis (would run through hinge pin 506) of the body (Figs. 8A-8D). 
Claim 6. Moskowitz et al. disclose wherein the superior surface of the body defines a curved relief (see Fig. 8A inset) configured to receive a spinous process of a superior vertebra when the body is disposed in the installed position with respect to an adjacent inferior vertebra (Figs. 8A-8D). 
Claim 7. Moskowitz et al. disclose wherein the body is curved about a central superior-inferior axis of the body such that the anterior surface of the body defines a curved relief (see Fig. 8A inset) for protecting a spinal cord when the body is disposed in the installed position with respect to a vertebra (Figs. 8A-8D). 
Claim 24. Moskowitz et al. disclose wherein the adjustment mechanism is configured to move the body between a compressed position (such as in Fig. 8C) and an expanded position (such as in Fig. 8B), the compressed position defining a higher degree of curvature than the expanded position (Figs. 8A-8D).
Claim 30 (second claim 30). Moskowitz et al. disclose wherein the body is formed from a resilient material (see para. 0132 referring to flexible material and/or spring-like) (Figs. 8A-8D).
[AltContent: textbox (Relief)][AltContent: textbox (Relief)]











s 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mouw (US 2014/0018920 A1).
Claim 1. Mouw discloses a spinal implant, comprising: a body (first arm 202, second arm 206, and plates 212) having an anterior surface (surface facing toward the spine), a posterior surface (surface facing away from the spine), a superior surface (surface facing the superior vertebrae), and an inferior surface (surface facing the inferior vertebrae), the body being positionable with respect to a vertebra on which a laminectomy has been performed in an installed position in which a first terminal end surface (surface of one of plates 212 that contacts one of lateral masses 106) of the body receives at least a portion of a first cut lamina end of the vertebra and a second, opposite terminal end surface (surface of one of plates 212 that contacts one of lateral masses 106) of the body receives at least a portion of a second, opposite cut lamina end of the vertebra such that the body spans across the first and second cut lamina ends of the vertebra; a first bone anchor receiving hole (one of holes that receives screw 216) formed through the posterior surface of the body and exiting through the first terminal end surface of the body and angled such that a bone screw inserted therethrough extends into a first lateral mass of a vertebra when the body is disposed in the installed position with respect to the vertebra; a second bone anchor receiving hole (one of holes that receives screw 216) formed through the posterior surface of the body and exiting through the second terminal end surface of the body and angled such that a bone screw inserted therethrough extends into a second, opposite lateral mass of a vertebra when the body is disposed in the installed position with respect to the vertebra; 
Claim 2. Mouw discloses at least one mating feature (holes in first arm 202 that receive screws 214) formed in the body to which a receiver head can be selectively coupled (Figs. 2A-5). 
Claim 5. Mouw discloses wherein the at least one mating feature comprises threaded holes (note that the holes must be threaded in order to mate with screws 214) formed in the body (Figs. 2A-5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US 2011/0125269 A1).
Moskowitz et al. fail to disclose wherein the first bone anchor receiving hole extends at an angle in the range of about 120 degrees to about 140 degrees with respect to a plane in which a posterior-most extent of the body lies (claim 10) and wherein the body is biased towards the compressed position (claim 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first bone anchor receiving hole to extend at an angle in the range of about 120 degrees to about 140 degrees with respect to a plane in which a posterior-most extent of the body lies (claim 10), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the body to be biased towards the compressed position (claim 31), as something spring-like (see claim 30 above, from which claim 31 depends) can be biased in a limited number of positions, those being either a compressed position or an expanded position, and a compressed position would result in the implant having a smaller insertion profile.

Allowable Subject Matter
Claims 3, 8, 9, and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773